DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 11/6/2020.  Claims 1-8 are pending for consideration in this Office Action.

Response to Amendment

Drawings

The drawings were received on 11/6/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112

§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 1-4, the recitation of a “…control device,” is not described in the specifications such that one skilled in the art would necessarily conclude that Applicant had possession of the claimed subject matter.  For example, the specifications in at least page 10 appear to relate an Electronic Control Unit as the alleged control device.  The recitation of the limitation “device” is not sufficient structure that would necessarily performs any of the associated functions.   
 Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Regarding Claims 1-4, the recitation of a “…control unit,” is not described in the specifications such that one skilled in the art would necessarily conclude that Applicant had possession of the claimed subject matter.  For example, the specifications in at least page 10 appear to relate an Electronic Control Unit as the alleged control device.  The 
 Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claims 1-4, the recitation of a “…control device,” renders the claims unclear in light of the 112 1st rejection above.  In particular, the recitation of “device” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Regarding Claims 1-4, the recitation of a “…control unit,” renders the claims unclear in light of the 112 1st rejection above.  In particular, the recitation of “unit” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (US5507153) in view of Murakami et al. (JP2015137032).

Regarding Claim 1, Seto teaches an electric vehicle [col 1, lines 4-8] including an electric motor [13], a power storage device [11] electrically connected to the electric motor [fig 1; where the components are at least electrically connected], and a control device [at least the assembly of drive circuit 12, electric power distribution device 14] controlling the electric motor [13] and the power storage device [11; where the power storage device is a battery; col 10, line 58 – col 11, line 7], comprising;
a refrigerant circuit which includes a compressor [2] compressing and discharging a sucked refrigerant, an outdoor heat exchanger [5] exchanging heat with the compressed refrigerant, an expansion valve [6, 7] decompressing the refrigerant passing through the outdoor heat exchanger, and an indoor heat exchanger [8] 
wherein the refrigerant circuit includes a resistance [6, 6a] which is provided between the compressor [2] and the outdoor heat exchanger [5] to change a passage resistance of the compressed refrigerant [col 4, lines 45-55];
wherein, when a remaining capacity of the power storage device is equal to or larger than a predetermined value at a time of storing a regenerative electric power by the electric motor during a braking of the electric vehicle in a power storage device, the control device increases a rotational speed of the compressor as compared with a case in which the remaining capacity of the power storage device is smaller than the predetermined value [col 11, lines 20-32].  Seto does not explicitly teach wherein the control device is an electronic control unit; and wherein, when a remaining capacity of the power storage device is equal to or larger than a predetermined value at a time of storing a regenerative electric power by the electric motor during a braking of the electric vehicle in a power storage device, the control device increases the passage resistance as compared with a case in which the remaining capacity of the power storage device is smaller than the predetermined value.
However, Murakami teaches a hybrid vehicle [0004] having wherein a control device is an electronic control unit [0011]; and wherein, when a remaining capacity of a power storage device [battery 32] is equal to or larger than a predetermined value at a time of storing a regenerative electric power by an electric motor [MG] during a braking of the electric vehicle in a power storage device, the control device increases the passage resistance [at least valve 60] as compared with a case in which the remaining capacity of the power storage device is smaller than the predetermined value [0019].  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Seto to have wherein the control device is an electronic control unit; and wherein, when a remaining capacity of the power storage device is equal to or larger than a predetermined value at a time of storing a regenerative electric power by the electric motor during a braking of the electric vehicle in a power storage device, the control device increases the passage resistance as compared with a case in which the remaining capacity of the power storage device is smaller than the predetermined value in view of the teachings of Murakami in order to  suppress a chance in temperature of the blown air caused by the change in the rotation speed of the compressor and where it is a simple mechanical expedient to have an electronic control unit for the simple purpose for controlling the operations of the engine utilizing batter power.

Regarding Claim 3, Seto teaches an electric vehicle [col 1, lines 4-8] including an electric motor [13], a power storage device [11] electrically connected to the electric motor [fig 1; where the components are at least electrically connected], and a control device [at least the assembly of drive circuit 12, electric power distribution device 14] controlling the electric motor [13] and the power storage device [11; where the power storage device is a battery; col 10, line 58 – col 11, line 7], comprising;
a refrigerant circuit which includes a compressor [2] compressing and discharging a sucked refrigerant, an outdoor heat exchanger [5] exchanging heat with the compressed refrigerant, an expansion valve [6, 7] decompressing the refrigerant passing through the outdoor heat exchanger, and an indoor heat exchanger [8] 
wherein, when a remaining capacity of the power storage device is equal to or larger than a predetermined value at a time of storing a regenerative electric power by the electric motor during a braking of the electric vehicle in a power storage device, the control device increases a rotational speed of the compressor as compared with a case in which the remaining capacity of the power storage device is smaller than the predetermined value [col 11, lines 20-32].  Seto does not explicitly teach wherein the control device is an electronic control unit; and wherein, when a remaining capacity of the power storage device is equal to or larger than a predetermined value at a time of storing a regenerative electric power by the electric motor during a braking of the electric vehicle in a power storage device, the control device decreases an opening degree of the expansion valve as compared with a case in which the remaining capacity of the power storage device is smaller than the predetermined value.
However, Murakami teaches a hybrid vehicle [0004] having wherein a control device is an electronic control unit [0011]; and wherein, when a remaining capacity of a power storage device [battery 32] is equal to or larger than a predetermined value at a time of storing a regenerative electric power by an electric motor [MG] during a braking of the electric vehicle in a power storage device, the control device decreases an opening degree of an expansion valve [at least valve 60] as compared with a case in which the remaining capacity of the power storage device is smaller than the predetermined value [0019].  Murakami also teaches that this arrangement suppresses a chance in temperature of the blown air caused by the change in the rotation speed of the compressor [0019].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Seto to have .

Claims  5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (US5507153) and Murakami et al. (JP2015137032) as applied to claim 1 above, and further in view of Ichishi et al. (US2013/0213631).

Regarding Claims 5 and 7, Seto, as modified, teaches the invention above but does not explicitly teach a switching member that switches an introduction of air inside a vehicle compartment of the electric vehicle into an indoor heat exchanger and an introduction of air outside the vehicle compartment into the indoor heat exchanger, wherein the switching member comprises a first door and a second door, wherein, when a remaining capacity of the power storage device is equal to or larger than the predetermined value, a control device switches a switching member to introduce external air into the vehicle compartment.
However, Ichishi teaches a vehicle having an air conditioner [0046] having a switching member [111; 112] that switches an introduction of air inside a vehicle compartment of the electric vehicle into an indoor heat exchanger [135] and an 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Seto to have a switching member that switches an introduction of air inside a vehicle compartment of the electric vehicle into an indoor heat exchanger and an introduction of air outside the vehicle compartment into the indoor heat exchanger, wherein the switching member comprises a first door and a second door, wherein, when a remaining capacity of the power storage device is equal to or larger than the predetermined value, a control device switches a switching member to introduce external air into the vehicle compartment in view of the teachings of Ichishi in order to  improve or maintain user comfort.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (US5507153) in view of Ichishi et al. (US2013/0213631).

Regarding Claim 2, Seto teaches an electric vehicle [col 1, lines 4-8] including an electric motor [13], a power storage device [11] electrically connected to the electric motor [fig 1; where the components are at least electrically connected], and a control device [at least the assembly of drive circuit 12, electric power distribution device 14] 
a refrigerant circuit which includes a compressor [2] compressing and discharging a sucked refrigerant, an outdoor heat exchanger [5] exchanging heat with the compressed refrigerant, an expansion valve [6, 7] decompressing the refrigerant passing through the outdoor heat exchanger, and an indoor heat exchanger [8] exchanging heat with the decompressed refrigerant and returning the refrigerant to the compressor [col 4, lines 45-55];
wherein, when a remaining capacity of the power storage device is equal to or larger than a predetermined value at a time of storing a regenerative electric power by the electric motor during a braking of the electric vehicle in the power storage device, the control device decreases a passing air volume of a first air guide member  [5a] controlling the passing air volume of the outdoor heat exchanger [5] as compared with a case in which the remaining capacity of the power storage device is smaller than the predetermined value and increases a rotation of the compressor [2] as compared with a case in which the remaining capacity of the power storage devices smaller than the predetermined value [col 11, line 20-32], and wherein the power storage device is a battery [11], the first air guide is a condenser fan [5a]. Whereas Seto teaches a control device [12, 14], Seto does not explicitly teach where the control device is an electronic control unit.
However, Ichishi teaches an air conditioner for a vehicle [0002] having where the control device is an electronic control unit [0046; fig 3] and it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to the device of Seto for the simple purpose for controlling the operations of the engine utilizing batter power.

Regarding Claims 6, Seto teaches the invention above and Ichishi teaches a switching member [111; 112] that switches an introduction of air inside a vehicle compartment of the electric vehicle into an indoor heat exchanger [135] and an introduction of air outside the vehicle compartment into the indoor heat exchanger, wherein the switching member comprises a first door and a second door [111; 112; 0048; 0049] wherein, when a remaining capacity of the power storage device [13] is equal to or larger than the predetermined value, a control device [12, 180] switches a switching member [111; 112] to introduce external air into the vehicle compartment [0138; fig. 24A; fig 24B; where a scenario is disclosed whereby if the target outlet temperature is HIGH then the outside air mode is selected]. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US2016/0244052) in view of Hotta et al. (US5524446).

Regarding Claim 4, Hirabayashi teaches an electric vehicle [0037] including an electric motor [6], a power storage device [16] electrically connected to the electric motor [fig 1], where the power storage device is a battery [16] and a control device [30] where the control device is an electronic control unit [0041; 0049]; comprising: 
a refrigerant circuit which includes a compressor [50] compressing and discharging a sucked refrigerant, an outdoor heat exchanger [70] exchanging heat with the compressed refrigerant, an expansion valve [90] decompressing the refrigerant passing through the outdoor heat exchanger, and an indoor heat exchanger [95] exchanging heat with the decompressed refrigerant and returning the refrigerant to the compressor [0058; fig 3];
wherein the refrigerant circuit includes a second indoor heat exchanger [55] which is disposed between the compressor [50] and the outdoor heat exchanger [70] to 
Lastly, Hotta teaches an electric motor vehicle [col 1, lines 11-20] having wherein, when a remaining capacity of a power storage device [48; see col 9, lines 29-31] is equal to or larger than a predetermined value a control device [See S192 @ fig 18; see also col 20, lines 13-29; where a control mode of the A/C system is determined and see also fig. 15 where dehumidifying mode is one of a possible mode of operation] decreases a target temperature of an indoor heat exchanger [12] as compared with a case in which the remaining capacity of the power storage device is smaller than the predetermined value and increases a target temperature of a second indoor heat exchanger [14] as compared with the case in which the remaining capacity of the power storage device is smaller than the predetermined value while operating the compressor [col 29, lines 11-25; where one skilled in the art would recognize that to perform dehumidification when meeting the power storage device requirements, the second heat exchanger i.e. heat exchanger 14 must necessarily having a higher target temperature to warm the air that has been cooled by the first heat exchanger [12] which must necessarily have a lower target temperature]. Hotta also teaches that this arrangement improves user comfortableness [col 2, lines 47-56].
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US2016/0244052) and Hotta et al. (US5524446) as applied to claim 4 above, and further in view of Ichishi et al. (US2013/0213631).

Regarding Claim  8, Hirabayashi, as modified, teaches the invention above but does not explicitly teach a switching member that switches an introduction of air inside a vehicle compartment of the electric vehicle into an indoor heat exchanger and an introduction of air outside the vehicle compartment into the indoor heat exchanger, wherein the switching member comprises a first door and a second door, wherein, when a remaining capacity of the power storage device is equal to or larger than the predetermined value, a control device switches a switching member to introduce external air into the vehicle compartment.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Hirabayashi to have a switching member that switches an introduction of air inside a vehicle compartment of the electric vehicle into an indoor heat exchanger and an introduction of air outside the vehicle compartment into the indoor heat exchanger, wherein the switching member comprises a first door and a second door, wherein, when a remaining capacity of the power storage device is equal to or larger than the predetermined value, a control device switches a switching member to introduce external air into the vehicle compartment in view of the teachings of Ichishi in order to  improve or maintain user comfort.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki (JP2015074346A), cited to teach control of an outside air vent with respect to battery charge state.  See at least 0022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LARRY L FURDGE/Primary Examiner, Art Unit 3763